Exhibit 10.1

LOAN AGREEMENT

This LOAN AGREEMENT (this “Loan Agreement”) is effective as of September 1,
2010, by and between the UNITED STATES SMALL BUSINESS ADMINISTRATION (“SBA”), an
agency of the United States, and its successors and assigns, and Waterside
Capital Corporation (the “Licensee”), a Small Business Investment Company,
licensed under the Small Business Investment Act of 1958, as amended, (the
“Act”) whose address is 3092 Brickhouse Court, Virginia Beach, VA 23452.

WHEREAS, as of September 1, 2010 Licensee was indebted to SBA in the principal
amount of $16,100,000.00 plus accrued interest, dividend interest and annual
fees of $525,626.00 (“Indebtedness”) on fourteen SBA-guaranteed debentures
described as follows:

 

Debenture

Loan No.

   Principal Amount    Interest Rate   04676551-00    1,000,000    6.580 % 
04676552-09    1,000,000    6.580 %  04676553-07    1,000,000    6.580 % 
04676554-05    1,000,000    6.580 %  04691651-10    1,000,000    6.442 % 
04691652-08    1,000,000    6.442 %  04691653-06    2,100,000    6.442 % 
04691654-04    2,000,000    6.442 %  04691655-02    1,000,000    6.442 % 
04691656-00    1,000,000    6.442 %  04691657-09    1,000,000    6.442 % 
04691658-07    1,000,000    6.442 %  04691659-05    1,000,000    6.442 % 
04691660-08    1,000,000    6.442 %                  Total    16,100,000   

WHEREAS, because of the happening of one or more events enumerated under Title
13 of the Code of Federal Regulations (“Regulations”), Part 107, Section 1810,
SBA has exercised its right under the Regulations to accelerate the payment of
the Indebtedness, and Licensee acknowledges said right of acceleration and the
aforesaid amount of the Indebtedness;



--------------------------------------------------------------------------------

WHEREAS, Licensee has agreed to liquidate its portfolio assets in an orderly and
prudent manner as set forth on Exhibit “A” in order to pay its Indebtedness to
SBA and has requested that SBA restructure the Indebtedness in accordance with
SBA’s authority under the Regulations; and

WHEREAS, SBA has agreed to restructure the Indebtedness pursuant to the terms
and conditions hereinafter set forth.

WHEREAS, Licensee has made an interest payment of $525,626.00 on September 1,
2010 and another payment of $4,084,257.70, on September 29, 2010 of which
$84,257.70 was applied to interest and $4,000,000.00, applied to principal so
that as of September 30, 2010 $12,100,000.00 principal remains outstanding and
interest is paid through September 30, 2010.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter contained,
Licensee and SBA hereby represent and agree as follows:

1. Definitions. For the purposes of this Loan Agreement, the following terms
shall have the following meanings:

(a) “Assets” shall mean all of Licensee’s presently owned or hereafter acquired
or created personal property (tangible or intangible) of whatever nature and
wherever located including but not limited to all fixed assets, fixtures,
inventory, notes receivable, accounts receivable, contract rights, choses in
action, causes of action, instruments, documents, electronic business records,
licenses, warranties, rights to indemnification, leasehold and sub leasehold
interests in personal property, security interests held by or granted to
Licensee, tax refunds, tax refund claims, partnership, limited liability
company, and joint venture interests, goodwill, general intangibles, common
stock, preferred stock, stock options, warrants, debentures, promissory



--------------------------------------------------------------------------------

notes, letter of credit rights, supporting obligations, chattel paper and all
rights to the payment of money now owned or hereafter acquired or created
together with all additions and accessions thereto, all replacements and
substitutions thereof, and all proceeds and products thereof, but excluding
Licensee’s name and trademark.

(b) “Associate” shall mean any director or officer of Licensee, their spouses or
relatives within the third degree, and any other Person in which such relative
has a substantial direct or indirect interest as set forth in Section 107.50
et.seq. of the Regulations.

(c) “Disposition” shall mean the sale, mortgage, pledge, subordination,
redemption, assignment or any other transfer of any Asset or right to an Asset.

(d) “Indebtedness” shall mean all principal and interest outstanding on the
Notes as defined in Paragraph 3 below, as well as any principal and interest on
any other monies loaned by SBA to the Licensee for any reason;

(e) “Loan Documents” shall mean the Loan Agreement, the Secured Note, and the
Security Agreement, all of even date herewith, and all between Licensee and SBA,
and any and all ancillary documents executed in connection therewith, as of the
date of this Loan Agreement.

(f) “Management Expenses” shall mean the following expenses set forth in
Section 107.520 of the Regulations required to be paid by Licensee’s Investment
Adviser/Manager:

(i) Salaries;

(ii) Office Expenses;

(iii) Travel;

(iv) Office and equipment rental;



--------------------------------------------------------------------------------

(v) Bookkeeping; and

(vi) Expenses related to developing, investigating and monitoring of
investments.

(g) “Operating Expenses” shall mean the expenses of Licensee (other than
Management Expenses) for (i) auditing and legal costs, (ii) annual fees relating
to the Licensee’s over-the-counter listings and (iii) all costs of preparing,
filing and distributing registration statements, proxy statements, shareholder
reports and otherwise complying with federal and state laws applicable to
Licensee.

(h) “Certificate of Incorporation” shall mean the Certificate of Incorporation
of Licensee dated as of July 13, 1993, as amended and as may be further amended
from time to time.

(i) “Person” shall mean an individual, a corporation, a limited liability
company, a partnership, a joint venture, an association, a joint stock company,
a trust, an unincorporated organization or a government or any agency or
political subdivision thereof.

(j) “Reserve” shall mean those funds now held or hereafter reserved by Licensee
to cover (i) Management and Operating Expenses, (ii) follow-on investments made
to protect the existing Assets and undertaken only with SBA’s prior written
approval, and (iii) other estimated contingencies approved in writing by SBA.

2. Restructuring of Indebtedness/Repayment of Other Obligations. The parties
have agreed to restructure the Indebtedness by the simultaneous (i) release by
SBA of Licensee’s Indebtedness to SBA under the SBA-guaranteed debentures and
(ii) execution and delivery of the Loan Documents.



--------------------------------------------------------------------------------

3 . Secured Note. The Indebtedness shall be evidenced by a Secured Note dated
the date hereof (the “Secured Note”), duly executed by Licensee, payable to the
order of SBA in the principal amount of $12,100,000 and having a stated maturity
of March 31, 2013, with renewals at the discretion of the SBA. Renewal shall be
substantially, but not solely dependent on overall compliance with the Portfolio
Liquidation Projection attached hereto as Exhibit A, Exhibit A is incorporated
herein and made a part of this Loan Agreement. The Secured Note shall bear and
Licensee agrees to pay interest on the unpaid balance of the Secured Note at the
rate of 6.442% per annum, pursuant to the payment schedule in Exhibit B and the
Secured Note. Interest on the Secured Note will be calculated as simple interest
based on a 365 day year. Licensee will pay the principal and interest on the
Secured Note on a quarterly basis as provided in the attached Exhibit B from the
interest income, disposition of assets or any other available source (saving and
excepting the Reserve) and all such payments will be applied against the
outstanding balance due on the Secured Note, interest first, then principal,
Exhibit B is incorporated herein and made a part of this Loan Agreement. All
payments under this Loan Agreement and Secured Note shall be made at such place
as SBA may notify Licensee in writing. The Secured Note will be secured by the
assets as provided in paragraph 7 hereof.

4. Disposition of Assets. Licensee will use commercially reasonable efforts, in
a prudent manner, to collect and liquidate the Assets within the time frame set
forth in Exhibit A in order to make payments as scheduled in Exhibit B. In any
event, Licensee will complete the liquidation of all of the Assets no later than
March 31, 2013. Any Disposition of Assets must be affected in accordance with
this Loan Agreement and SBA’s Regulations. In addition, all other Assets
resulting from any of the Licensee’s Financings (as that term is defined in
Section 107.50 of the Regulations and hereinafter referred to as “Financing(s)”)
shall be Disposed of only with SBA’s prior written approval. Licensee shall
notify SBA, by E-mail, with confirmation to follow by overnight mail, to request
SBA’s approval of the intended Disposition of Financings by Licensee. If SBA
approves the Disposition of the Financing, it shall give notice to the Licensee.
No Disposition of Assets shall be made without SBA’s prior written approval.



--------------------------------------------------------------------------------

5. Management and Operating Expenses. SBA reserves the right at its discretion
to review and modify the Management and Operating Expenses as it deems
appropriate. Any request for modification must be approved by SBA in writing
prior to payment. As of the date of this Loan Agreement, Licensee may pay the
following Expenses as they become due:

(i) Operating Expenses not in excess of $63,000 per annum.,

(ii) Management Expenses in an amount not exceeding $23,750 per month effective
09/01/2010.

(iii) SBA does not approve payment of any amount for Directors and Officers
insurance. SBA will consider a request by Licensee for future payments of
directors and officers insurance by Licensee. Any request must be approved by
SBA in writing.

6. Reserves. In addition to the payment of Management and Operating Expenses as
provided in paragraph 5 above, Licensee may establish the Reserve. Licensee may
retain from the proceeds of the Disposition of the Assets, the collection of
interest due from small business concerns, or from any other source, an amount
sufficient to fund the Reserve. The maximum amount of the Reserve will be
established quarterly with SBA’s prior written approval but shall be at least an
amount equal to the maximum Management and Operating Expenses permitted for the
following quarter pursuant to paragraph 5 (or such other amount approved in
writing by SBA). As of the date of this Loan Agreement, SBA has approved the
establishment of an initial Reserve in the amount of $363,000 plus any approved
SBA follow-on investment(s). Any increase or decrease to this Reserve of
$363,000 must be approved by SBA in writing. Licensee may use the reserve to pay
Management Expenses and Operating Expenses whenever the same become due, and
upon any such use the Licensee may replenish the Reserve for the maximum
Management and Operating Expenses of the next following quarter.



--------------------------------------------------------------------------------

7. Security. Licensee has executed a Security Agreement simultaneously with this
Loan Agreement for the purpose of collateralizing the Secured Note by granting
SBA a first priority, perfected security interest in all of the Assets.

8. Perfection. Promptly upon the closing of the transactions contemplated by the
Loan Documents, the Assets, including but not limited to, promissory notes,
shall be delivered in pledge to SBA with signature guarantees or other required
endorsements or assignments as to be determined by SBA. Licensee hereby agrees
to file all appropriate and necessary financing statements in all necessary
jurisdictions. In the event of SBA’s approval of any Disposition pursuant to
paragraph 4 herein (“Disposition of Assets”), SBA shall promptly deliver such
Assets to Licensee for transfer

9. Representations and Warranties. In order to induce SBA to enter in this Loan
Agreement and to restructure the Indebtedness as provided for herein, Licensee
represents and warrants to SBA that:

(a) It is a Corporation (“Corp”) duly organized and validly existing in good
standing under the laws of the state of Virginia and is legally authorized to
own its properties and all assets and to conduct its business, and is duly
qualified to transact business as a Corp and is qualified as a foreign Corp in
every other jurisdiction where its operations require it to be qualified, as
long as Waterside remains a publically traded, it maintains compliance with all
applicable regulations and laws;

(b) The Loan Documents have been duly executed and delivered, have been duly
authorized by the President of the Licensee, are enforceable against Licensee in
accordance with their respective terms and do not violate the terms of the
Certificate of Corporation and Articles of Incorporation; and



--------------------------------------------------------------------------------

(c) None of the Loan Documents that are being delivered to SBA in connection
herewith contain any misrepresentation or untrue statement of fact or omits to
state a fact necessary in order to make any such representation or statement
contained therein not misleading.

10. Affirmative Covenants.

So long as Licensee is indebted to SBA, and until all other obligations of
Licensee to SBA hereunder and under the other Loan Documents have been performed
or discharged, Licensee shall:

(i) Cease all lending and investing activities, as of the date of closing of the
Loan Documents, other than follow-on investments made to protect the existing
Assets and undertaken only with SBA’s prior written approval;

(ii) Deliver to SBA:

(A) Within ninety (90) days after the last day of Licensee’s fiscal year,
audited financial statements of Licensee for such fiscal year, and an audited
Form 468. The financial statements shall include, but not be limited to, a
balance sheet of Licensee for the fiscal year then ended, statement of
operations realized, reconciliation of undistributed realized earnings for such
fiscal year, each prepared in accordance with generally accepted accounting
principles (GAAP) consistently applied in reasonable detail, and certified by
its independent certified public accountant. The opinion of the independent
certified public accountant shall comply with applicable auditing and accounting
standards.

(B) Within fifteen (15) days after the end of each month, interim cash flow
statements of Licensee, certified by Licensee’s Chief Financial Officer.

(C) Within thirty (30) days after the end of each quarter, unaudited Form 468 of
Licensee, prepared in accordance with SBA regulations for funds with outstanding
Leverage.



--------------------------------------------------------------------------------

(D) Promptly upon receipt thereof, deliver to the SBA copies of the management
report and all other reports submitted to Licensee by its independent certified
public accountant in connection with any annual or interim audit or review of
the books of Licensee conducted by such accountants.

(E) Such additional information as SBA may reasonably request from time to time.

(iii) Advise SBA in writing pursuant to the paragraph 16(a) below every thirty
(30) days of the status of any litigation or other legal proceedings, other than
routine collection actions in which Licensee is a party and within five (5) days
of the commencement of any litigation, as a plaintiff or defendant;

(iv) Do or cause to be done all things necessary to preserve and keep in full
force and effect its legal existence as a corporation and all franchises, rights
and privileges necessary for the proper conduct of its business;

(v) Notify SBA promptly upon knowledge of an Event of Default under this
Agreement or an event which would constitute an Event of Default but for the
lapse of time or giving of notice;

(vi) Execute and deliver such further or additional instruments and assurances,
and take all such additional action, as SBA may reasonably require for the
purpose of carrying out the provisions of this Loan Agreement and the other Loan
Documents;

(vii) Comply with all provisions of the Act and the Regulations, and any other
applicable law or regulation; and



--------------------------------------------------------------------------------

(ix) Keep the Assets free and clear of all liens and encumbrances other than the
lien of the Loan Documents.

11. Negative Covenants. So long as Licensee is indebted to SBA, Licensee shall
not, without the prior written approval of SBA:

(a) Pay Management and Operating Expenses in an amount exceeding the limits set
forth in paragraph 5 hereto;

(b) Incur indebtedness for borrowed money, or Dispose of any of its assets
(including the Assets) except as permitted by this Loan Agreement;

(c) Change any of its officers or investment advisors except in accordance with
the Regulations;

(d) Act as a guarantor or surety, or otherwise become liable on the obligations
of any other Person;

(e) Purchase, redeem, retire or otherwise acquire directly or indirectly any
person’s equity interest in Licensee now or hereafter outstanding, or set apart
any sum for such purpose;

(f) Make any distribution of any kind of any undistributed realized earnings,
reduce private capital, or set apart any sum for such purpose;

(g) Make any payment on any indebtedness that is by its terms subordinate to the
Indebtedness owed pursuant to this Loan Agreement;

(h) Except for Dispositions that are permitted under this Loan Agreement,
dissolve, reorganize, liquidate or acquire the assets or capital stock of any
Person or merge itself into any Person;

(i) Enter into any agreement as lessee under the terms of which Licensee agrees
to the leasing of real or personal property;



--------------------------------------------------------------------------------

(j) Except for Dispositions that are permitted under this Loan Agreement, permit
any material change in the business or operations of Licensee or change its
current accounting practices except for changes permitted by the Regulations and
appropriate accounting standards; and

(k) Make any new or follow on investments without SBA’s prior written consent.

12. Events of Default. If any one or more of the events listed below (each, an
“Event of Default”) shall occur and shall remain uncured for a period of thirty
(30) days after the date of the letter from SBA to Licensee setting forth in
reasonable detail a description of the Event of Default, the entire unpaid
balance of the principal and interest of the Secured Note and all other
obligations and indebtedness of Licensee to SBA shall become immediately due and
payable (except that in the case of subparagraphs (a), (b), (f), (h), (i), (j),
(k) and (l) below, the thirty (30) day cure period shall not apply) without the
necessity of any demand, presentment, protest or notice upon Licensee, all of
which are expressly waived by Licensee.

(a) Failure by Licensee to make any payment of interest or principal as and when
due and payable pursuant to the terms of the Secured Note and this Loan
Agreement;

(b) The making of a knowingly false or materially incorrect representation or
warranty by Licensee in any Loan Document or any certificate, statement or
report made in compliance with the Loan Document, including, without limitation,
the Certificate. For the purposes of this subsection, materiality shall be
determined in the sole reasonable discretion of SBA;

(c) Failure by Licensee to comply with any of the affirmative or negative
covenants contained in this Loan Agreement reasonably deemed material to SBA;

(d) Failure by Licensee to perform any other material term, condition or
covenant of the Loan Documents;



--------------------------------------------------------------------------------

(e) A Material Adverse Change in the financial condition of Licensee’s
operations during any time following the first quarter after the closing date of
this Agreement, including but not limited to, any material reduction in the
value of the Assets or any act of the Debtor which in the reasonable opinion of
SBA imperils the prospect of full performance or satisfaction of Licensee’s
obligations herein. For purposes of this subsection, a Material Adverse Change
shall mean a reduction in the aggregate value of the Assets that have not been
disposed of in accordance herewith to a value, as determined by SBA, that is
less than 85 percent of the value as reflected in Exhibit C, Value of Assets or
is less than 100 percent of the outstanding indebtedness owed to SBA at any
given time, Exhibit C is incorporated herein and made a part of this Loan
Agreement. On the date hereof, the parties hereto estimate such value to be as
set forth on Exhibit C attached hereto;

(f) Participation by Licensee in insolvency or reorganization procedures in
respect of Licensee, provided that no such proceeding instituted by any third
party against Licensee shall constitute an Event of Default unless such
proceeding shall remain undismissed and unstayed for a period of ninety
(90) days after the commencement thereof;

(g) The rendering of any judgment against Licensee or the occurrence of any
attachment of any of its properties involving in excess of $10,000 which shall
not be paid, stayed on appeal, discharged, bonded or dismissed for a period of
thirty (30) days or more;

(h) Dissolution or the cessation of doing business of Licensee; or

(i) Indictment or conviction of any of the directors, officers, or other
employees of



--------------------------------------------------------------------------------

the Licensee, for any unlawful act other than minor traffic and similar
offenses; provided, however, that no Event of Default shall exist if, promptly
upon learning of such indictment or conviction, Licensee shall notify SBA in
writing and, if requested by SBA, dismiss such person or otherwise remove them
from all authority over Licensee and its assets and nominate a successor
acceptable to SBA in its sole discretion.

(j) In addition, Licensee acknowledges that SBA is only forbearing until
September 1, 2011 from filing the Consent to Receivership and Judgment. If SBA
determines that it is in SBA’s interest to terminate the Loan Agreement and file
the Consent to Receivership and Judgment, SBA shall have the right to do so at
any time after September 1, 2011.

(k) Failure to request an additional investment in Servient, Inc. by October 31,
2010 or failure for SBA to approve an additional investment in Servient, at
SBA’s sole discretion by December 31, 2010.

(l) Failure to resolve transfer restrictions on remaining three companies,
Servient, Inc., Eton Court Asset Management, Ltd., and DigitalSquare, LLC, and
SBA is not provided an Opinion of Counsel, acceptable to SBA by December 30,
2010;

(m) Failure to transfer any investments, other than those addressed in the
Opinion of Counsel, owned by Licensee to SBA, unless SBA approves in writing
that the Licensee hold the investment documents;

13. Remedies for Events of Default and Waiver. In the event of any Event of
Default by Licensee, and at any time thereafter, SBA may, at its election,
choose to pursue any one or more of the following remedies:

(a) Require Licensee to prepare a final accounting of the liquidation of the
Assets to be submitted to SBA;



--------------------------------------------------------------------------------

(b) Require Licensee to assign the Collateral (as defined in the Security
Agreement) to SBA pursuant to such assignment documents as may be necessary to
transfer all Licensee’s rights, title and interest in and Collateral assigned to
SBA;

(c) File and enforce the Stipulation and Consent Judgment and Order executed by
Licensee (“Consent Judgment and Order”).

(d) Require Licensee to execute and provide SBA with a copy of such
documentation as shall be reasonably necessary to demonstrate to SBA that
Licensee shall no longer operate as an SBIC licensed by SBA and will no longer
continue to hold itself out as such;

(e) In addition, Licensee acknowledges that SBA is only forbearing until
September 1, 2011 from filing the Consent to Receivership and Judgment. If SBA
determines that it is in SBA’s interest to terminate the Loan Agreement and file
the Consent to Receivership and Judgment, SBA shall have the right to do so at
any time after September 1, 2011;

(f) Exercise all other rights and remedies available to SBA under the other Loan
Documents or pursuant to the Act or Regulations, at law or in equity.

In the event the Licensee satisfies its obligation to SBA, Licensee shall
surrender its SBIC operating license and present to SBA evidence of a corporate
resolution authorizing the amendment of its Certificate of Incorporation
Agreement, to eliminate all reference to SBA and the SBIC program and provide
SBA with an affirmation (subject to the approval of SBA) signed by an
appropriate senior officer of the Licensee, to the effect that Licensee will no
longer hold itself out as an SBIC.

14. Payment of the Secured Note in Full. Contemporaneously with the payment of
the Secured Note in full, SBA shall deliver to Licensee without charge, all
Assets then in its



--------------------------------------------------------------------------------

possession and all amendments, terminations or releases of the Loan Documents
and financing statements filed with respect to the Assets that are necessary to
completely and irrevocably release all security and other interests of the SBA
in the Assets.

15. Miscellaneous.

(a) All notices, requests and other communications pursuant to this Loan
Agreement and the Loan Documents must be in writing and transmitted by one of
the following: (i) hand delivery; (ii) facsimile or e-mail with the original
thereof being sent within a reasonable time thereafter by regular mail;
(iii) certified mail return receipt requested; or (iv) overnight courier
service. A notice is deemed to have been received (x) if by hand delivery,
telegram, overnight courier service, or certified mail, as of the day of
delivery of the notice to the addressee; (y) if by facsimile, as of the first
business day following receipt of notice of transmission by recipient; or (z) if
by electronic means, as of the first (1st) business day following the day on
which the electronic notice is received by the addressee;

(b) All notices as described above shall be addressed as follows:

(i) If to SBA:

Todd Leibbrand

Account Resolution Branch

Office of Liquidation

409 Third Street S.W., 6th Floor

Washington, DC 20416

Voice (202)205-7252

Fax (202)481-5884

todd.leibbrand@sba.gov

(ii) If to Licensee:

Waterside Capital Corporation

Franklin (Lin) P. Earley

President and CEO

Waterside Capital Corporation

3092 Brickhouse Court

Virginia Beach, VA 23452



--------------------------------------------------------------------------------

Lin.Earley@WatersideCapital.com

(757) 626-1111

(iii) copies to:

Franklin P. Earley

2505 Cheyne Walk

Virginia Beach, VA 23454

Lin.Earley@cox.net

(757)672-2778

David Winter, Esq.

Hogan Lovells US LLP

Columbia Square

555 Thirteenth Street, NW

Washington, DC 20004

Arlene P. Messinger

Assistant General Counsel

U.S. Small Business Administration

409 Third Street, S.W., 7th Floor

Washington, D.C. 20416

or such other address as the receiving party shall have designated in a written
notice to the other sent in accordance with this section. For the purpose of the
Loan Documents, the address of Licensee may be changed only upon prior written
approval of SBA. Such approval shall not be unreasonably denied and may be
conditioned upon the completion of one or more filings or other acts related to
such change of address as SBA reasonably deems appropriate;

(c) No failure or delay on the part of SBA in the exercise of any right, power
or privilege hereunder or under any other Loan Document shall operate as a
waiver of any such right, power or privilege, nor shall any such failure or
delay preclude any other or further exercise thereof;

(d) No modification or waiver of any provision of the Loan Documents shall be
effective unless in writing, and signed by the parties hereto;

(e) The rights and obligations of Licensee under this Loan Agreement shall not
be assignable without the prior written consent of SBA;



--------------------------------------------------------------------------------

(f) LICENSEE HEREBY WAIVES TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO, IN
CONNECTION WITH, OR ARISING OUT OF THE LOAN DOCUMENTS, and Licensee hereby
waives the right to interpose any set-off, counterclaim or cross-claim in
connection with any such litigation by SBA unless such set-off, counterclaim,
cross-claim arises out of the Loan Documents;

(g) If any provision of the Loan Documents is declared invalid, such action
shall not invalidate any other provision in those instruments, which shall
remain in full force and effect;

(h) Licensee further agrees that, pursuant to Section 101.106(b) of Part 13 of
the Code of Federal Regulations, the Loan Documents are to be construed and
enforced in accordance with applicable Federal law and applicable Virginia law
to the extent it does not conflict with applicable Federal law;

(i) All covenants, agreements, representations and warranties made in the Loan
Documents shall survive the restructuring by SBA of the Indebtedness and the
execution and delivery to SBA of the Loan Documents and shall continue in full
force and effect so long as Licensee is indebted to SBA;

(j) THIS AGREEMENT (AND OTHER LOAN DOCUMENTS TO WHICH LICENSEE IS A PARTY OR IS
SUBJECT) EMBODIES THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES AND
SUPERSEDES ALL OTHER AGREEMENTS AND UNDERSTANDINGS BETWEEN SUCH PARTIES RELATING
TO THE SUBJECT MATTER HEREOF AND THEREOF. THIS AGREEMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,



--------------------------------------------------------------------------------

CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

IN WITNESS WHEREOF, the parties have caused this Loan Agreement to be duly
executed effective on the date and year first above written.

 

WATERSIDE CAPITAL CORPORATION By:  

/s/ Franklin P. Earley

  Franklin P. Earley, President

 

Witness:  

 

  Name:

 

UNITED STATES SMALL BUSINESS ADMINISTRATION

By:  

/s/ Gail G. Green

  Gail G. Green, Chief   Account Resolution Branch

 

Witness:  

 

  Name: